Case 20-62899-bem         Doc 28    Filed 05/11/20 Entered 05/11/20 16:07:36          Desc Main
                                    Document     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE                                           :      CHAPTER 7
                                                 :
 LENA CHRISTINE JENKINS-SMITH,                   :      CASE NO. 20-62899-BEM
                                                 :
      Debtor.                                    :
 __ __ __ _ __ __ __ __ __ __ __ __              :    __ __ __ __ __ __ __ __ __ __ __
                                                 :

                    MOTION OF SUNTRUST BANK NOW TRUIST BANK
                                     TO EXTEND TIME
                        FOR FILING COMPLAINT TO DETERMINE
                      DISCHARGEABILITY OF DEBT PURSUANT TO
                     11 U.S.C. §523 AND/OR COMPLAINT OBJECTING
                      TO DISCHARGE PURSUANT TO 11 U.S.C. §727

          NOW COMES Suntrust Bank now Truist Bank (“Movant") and moves the Court as

follows:

                                                 1.

          Movant is a creditor of Debtor (“Debtor”) and holds a judgment on defaulted line of

credit.

                                                 2.

          Movant is currently investigating the loan transaction with Debtor, and matters which

may affect the administration of the Debtor’s estate and the Debtor’s right to a discharge.

Movant is engaged in discovery at this time. The investigation is ongoing and requires further

inquiry.

                                                 3.

          It may be appropriate for Movant to bring an action to declare the indebtedness owing

to Movant nondischargeable if it is determined, inter alia, that Debtors committed actual fraud
Case 20-62899-bem       Doc 28    Filed 05/11/20 Entered 05/11/20 16:07:36           Desc Main
                                  Document     Page 2 of 3



or false pretenses in connection with the loan transaction. It may be warranted to bring a

complaint objecting to Debtor’s discharge in this case.

                                               4.

       In order to have the necessary facts with which to formulate an appropriate Complaint

to Determine Dischargeability and/or Objecting to Debtor’s Discharge, it is necessary for

Movant to continue its investigation into the actions of Debtor as they relate to Movant and

this case.

                                               5.

       This request is made within the time set to file such complaints.

                                               6.

       Debtor consents to the extension of time requested.

       WHEREFORE, Movant moves this Court to extend the time within which it may file a

Complaint Objecting to the Discharge of the Indebtedness owing to it and the time within

which it may file a Complaint Objecting to the Debtor’s Discharge through and including

August 31, 2020.

       This 11th day of May, 2020.

                                        The Law Office of
                                        LEFKOFF, RUBIN, GLEASON & RUSSO, P.C.
                                        Attorney for Movant

                                        By:____/s/_________________________
                                          Craig B. Lefkoff
                                          Georgia State Bar No. 445045
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900


                                              -2-
Case 20-62899-bem       Doc 28    Filed 05/11/20 Entered 05/11/20 16:07:36          Desc Main
                                  Document     Page 3 of 3



                             CERTIFICATE OF SERVICE
       The undersigned, Craig B. Lefkoff, hereby certifies that I am, and at all times
hereinafter mentioned, was more than 18 years of age, and that I served copies of the foregoing
MOTION OF SUNTRUST BANK NOW TRUIST BANK TO EXTEND TIME FOR FILING
COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT PURSUANT TO 11
U.S.C. SECTION 523 AND/OR COMPLAINT OBJECTION TO DISCHARGE PURSUANT
TO 11 U.S.C. SECTION 727 and proposed CONSENT ORDER on Debtor, Debtor’s counsel;
and the Chapter 7 Trustee by depositing same in the United States Mail in properly addressed
envelopes with adequate postage at:

Lena Christine Jenkins-Smith
981 Moores Walk Lane
Suwanee, Georgia 30024

Robert Scott Rickman, Esq.
Rickman & Associates, PC
Suite 200
1755 North Brown Road
Lawrenceville, Georgia 30043

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, Georgia 30305

Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303

       This 11th day of May, 2020.

                                       The Law Office of
                                       LEFKOFF, RUBIN, GLEASON & RUSSO, P.C.
                                       Attorney for Movant

                                       By:____/s/_________________________
                                         Craig B. Lefkoff
                                         Georgia State Bar No. 445045
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
